DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to applicants’ election and response received January 28, 2022.  Claims 1-20 are currently pending with claims 2-4, 6, and 13 withdrawn from further consideration as being drawn to a nonelected species.

Election/Restrictions
Claims 2-4, 6, and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 28, 2022.

Response to Amendment
	All rejections set forth in the previous action are withdrawn in view of applicants’ amendment and response.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 14, and 15 are rejected under 35 U.S.C. 102a1 as being anticipated by Rader et al, US 5,833,764.
Rader et al teach a viscoelastic drain cleaning composition comprising cetyltrimethylammonium chloride and octanoic acid (col. 8, example 7).  As this reference meets all material limitations of the claims at hand, the reference is anticipatory.

Claims 1, 7, 14, and 16 are rejected under 35 U.S.C. 102a1 as being anticipated by Dahl et al, US 2014/0134125.
Dahl et al teach a microemulsion comprising cetrimonium chloride and capric acid (example ME4).  As this reference meets all material limitations of the claims at hand, the reference is anticipatory.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Klug et al, US 2017/0002297.
Klug et al teach a syndet soap which may comprise fatty acids such as lauric, palmitic, myristic, and stearic (¶69), as well as antimicrobial agents such as cetyltrimethylammonium chloride (¶116).  It would have been obvious for one of ordinary skill in the art to combine two well-known ingredients commonly found in detergents in the making of a syndet soap as these components are specifically taught by the reference as preferred and suitable components of a syndet soap.

Claims 1, 7, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nishio, US 2015/0147802.
Nishio teaches a medical instrument cleaner comprising caprylic acid and an antimicrobial cationic surfactant (example 9).  Preferred antimicrobial cationic surfactants of the invention are cetyltrimethylammonium chloride (example 7).  It would have been obvious for one of ordinary skill in the art to use cetyltrimethylammonium chloride as the antimicrobial in example 9 with confidence of forming an effective medical instrument cleaner as cetyltrimethylammonium chloride is specifically taught as a preferred antimicrobial of the invention.  

Claims 1, 5, 7-10, 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wells et al, US 8,367,048.
Wells et al teach a shampoo comprising 8.56% palmitic/stearic acid and 2.84% behenyltrimethylammonium chloride (examples 7 and 18).  Preferred cationic surfactants of the invention include behenyltrimethylammonium chloride and cetyltrimethylammonium chloride (col. 19, lines 20-22).  It would have been obvious for one of ordinary skill in the art to use cetyltrimethylammonium chloride in place of the behenyltrimethylammonium chloride in examples 7 and 18 with confidence of forming an effective shampoo as cetyltrimethylammonium chloride is specifically taught as a preferred cationic surfactant of the invention.  
	With respect to claim 5, secondary surfactants, including cationic surfactants, may be present in preferred amounts as high as 10% (col. 18, lines 31-36) and so it would have been obvious for one of ordinary skill in the art to increase the cationic surfactant in the examples above with confidence of forming an effective shampoo.
With respect to claims 8-10, the shampoo may contain suspending agents for suspending water-insoluble particles and as a thickeners and these suspending agents include cellulose polymers and crystalline cellulose (col. 32, lines 58-65), and so it would have been obvious for one of ordinary skill in the art to incorporate typical thickeners in the shampoo above with confidence of forming an effective shampoo.

Claims 1, 5, 7-12, 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wells et al, US 8,367,048 in view of Bakeev et al, US 2014/0037816.
Wells et al are relied upon as set forth above.  While the reference teaches cellulose polymers and crystalline cellulose as suspending agents and thickeners, it does not specify a nanocrystalline cellulose.
Bakeev et al teach shampoo compositions (claim 13) stabilized with cellulose ethers and nanocrystalline cellulose (claim 1), wherein stabilization includes suspending particles (¶29) and stabilizing foam (¶73), and the nanocrystalline cellulose has a diameter of less than 60nm (¶21).  As Bakeev et al teach shampoos with multiple beneficial uses of cellulose and nanocrystalline cellulose, it would have been obvious for one of ordinary skill in the art to use nanocrystalline cellulose as the crystalline cellulose of wells et al with confidence of forming an effective shampoo.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311. The examiner can normally be reached M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 5712722817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES I BOYER/Primary Examiner, Art Unit 1761